Title: To James Madison from James Maury, 18 February 1804 (Abstract)
From: Maury, James
To: Madison, James


18 February 1804, Liverpool. “I have been confined many weeks by a most severe Rheumatism, which has rendered me incapable of writing. This is the Reason of my long silence as well on public as private account. I am beginning to recover. The Atlantic is arrived. Accept by [sic] best Thanks for your Consignment. Your Draft is honored. I received your letter & the pamphlets ⅌ Mr Cole, for which I am much obliged.
“This Day the King is said to be most alarmingly ill.”
 

   
   RC (DLC). 1 p.



   
   A November 1803 bill of lading signed by Edward Howe, master of the Atlantic, states that JM shipped twenty-one hogsheads of tobacco to Maury from Tappahannock, Virginia. The numbers assigned to JM’s hogsheads are listed in the margin of the bill, which Howe notes was one of three such bills issued at the same time (ibid.; 1 p.).



   
   Letter not found, but it was probably carried by Isaac Coles (see JM to Livingston, 11 Nov. 1803).


